Title: From George Washington to Major General Robert Howe, 6 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          West point August 6th 1779
        
        I yesterday received your favor of the 4th—inclosing a Copy of a Letter from Colo. White. The Fleet, of which I had received very particular intelligence before, I believe, is gone to the Eastward in

pursuit of our Armed Vessels sent to penobscot. Such is my information by a person who left New York the day before they sailed, which was the 1st; and circumstances strongly point to this destination.
        From the accidents that have befallen some of our Emissaries—I would request, that when you have occasion to speak of or to communicate any intelligence from the Man you mention in the postcript of your Letter—that you will do it under the description of “the person you mentioned”. Although you should only use a single Letter of his name—yet it might have, which could not or ought not to have fixed any thing conclusively upon him; yet in case of interception it might lead to excite discoveries & suspicions against him.
        We have it reported that the Enemy have retired from Stono ferry—and gone part to Savannah & part to Beaufort.
      